Title: From Thomas Jefferson to John Paradise, 6 January 1790
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Monticello Jan. 6. 1790.

On my arrival in Williamsburgh I had a meeting with Colo. Burwell and Mr. Wilkinson on your affairs. The state of them here, as given us by Mr. Wilkinson is as follows.
Crop of tobacco of the growth of 1788. This being 28. hogsheads has been sent you by the Planter. You have none here of an earlier growth as you had supposed.
Crop of the growth of 1789. There will be 18. hogsheads of tobacco and a good crop of corn. I pressed the remitting this to you as early as possible for your present relief, presuming that the 28. hogsheads sent by the Planter would not more than replace anticipations:
Your chariot, when it shall be sold, with the private debts due to you, will much about pay the debts due from you and your estate in this country.
But Norton’s debt is not meant to be included in the preceding article. This cannot be counted on with certainty till Feb. 1791. by which time he will have exhausted all the delays allowed by the law; this will be about £800. currency. On the other hand, the debt of £300 your estate owes to Lee and not included in the preceding article, must be paid out of Norton’s money: so that there will be a balance of £500 currency, not quite £400. sterling to be remitted to the creditors in the spring of the next year.
About the same time they will receive the proceeds of the crop which shall be made in the present year, which being the first after  the date of the deed, is apprehended to be the first on which that operates. Mr. Wilkinson’s opinion of what may be expected annually, on an average, is as follows.
With the Tobaccoes he thinks he can pay the taxes and expences of the estate and your £200 sterl.


  From Corn he counts on
£300.


The Mill—about
 100


  Firewood about
 100


  Making in all about
£500.


currency which when exchange is at par makes £375. sterl. so that what the Creditors may count on certainly enough is about £750. sterl. in the spring of 1791. and £375. annually afterwards.
Besides this there are two other resources which may be hoped productive.
1. The debt due you from this state, about £800. sterling. The measures taken for buying up this kind of stock will probably raise it so near par as to enable you to sell out with little loss. But within what time, I cannot say.
2. The cutting of your wood at Chippoak’s. Mr. Wilkinson did not seem at first to view this as a resource worth attention. But I thought, that never having been concerned in the sale of timber, he undervalued what he had not as yet had occasion to understand. I told him however that the circumstances under which Mrs. Paradise and yourself are placed left the preservation of that wood for futurity no object at all; that the main object was to relieve you for the present, and that whether it would yield little or much it must be disposed of for the paiment of your debts. On this representation he entered chearfully and fully into my ideas, and it was concluded between Colo. Burwell and him that they would hire some hands to cut it down, and that in addition to the sale of the timber, the fine tobacco lands which would be thereby cleared would enlarge the annual produce of that article. So that when you will begin to receive benefit from this wood and to what degree I cannot say.
I must here do justice to Mr. Wilkinson against myself. My experience of the people called Stewards, had made me fear you placed too much confidence in yours. But what I hear and what I see of him removes all my apprehensions. He is really a man of another order than that in which he is classed. His skill and his integrity merit all confidence. You are equally fortunate in the  person to whom he is submitted here. Colo. Burwell is an excellent manager, clear in his own affairs, and zealous in yours. You owe him abundance of thanks. This, my dear Sir, is as full and faithful an account of your affairs as I am able to collect. I write it for you, for Mrs. Paradise, for Dr. Bancroft, and for your creditors, and I hope you will communicate it accordingly, the short time I am permitted to stay here not allowing me avocation enough from my own affairs to send different letters on the subject of the present one. Wishing therefore all possible happiness to yourself & Mrs. Paradise, I have the honor to renew you assurances of the esteem & respect with which I am Dear Sir her & your sincere friend & humble servt,

Th: Jefferson

